Citation Nr: 0206739	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  00-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for low back 
condition, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1972 and from June 1973 to December 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating action of the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant was afforded a video hearing before the 
undersigned acting Member of the Board in June 2001.  The 
veteran testified at the hearing that his service-connected 
disabilities have caused him to be unable to maintain 
substantially gainful employment.  The Board construes this 
as a claim for a total disability rating based upon 
individual unemployability (TDIU).  The RO has yet to address 
this issue, and, accordingly, this matter is referred to the 
RO for appropriate action.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  This liberalizing law is applicable to the 
issues of entitlement to increased ratings for low back 
disability and bilateral varicose veins.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45620, 45630-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

The veteran testified at the video hearing that his back and 
bilateral varicose vein disabilities had increased in 
severity since the most recent VA examination.  He indicated 
that he has weekly muscle spasms where his back tightens up 
like a banjo string and almost knocks him to the floor.  He 
revealed that the muscle spasms were of such severity, that, 
at least once a month, he is unable to get out of bed.  The 
muscle spasms started in his lower back, caused muscles on 
his side to contract, and radiated down to the bottoms of his 
feet.  

The veteran indicated that his bilateral varicose veins cause 
his legs to swell, two to three times a week, from his knees 
down to the bottom of his feet.  He said that treatment 
providers at the VAMC in Beckley, West Virginia recently 
advised him, that he would require vein-stripping surgery.  

Further development is warranted prior to final adjudication 
of the veteran's claim, to include a "thorough and 
contemporaneous medical examination."  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Unfortunately, although the 
veteran was afforded a VA examination in February 1999, the 
examination is inadequate for rating purposes.  In this 
respect, any examination of a musculoskeletal disability done 
for rating purposes must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45 (2001), and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, because the 
diagnostic codes used to rate the veteran's back disability 
are cast in large measure in terms of limitation of motion, 
any examination for rating purposes must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  Id.

Additionally, in May 2001, the veteran was notified that his 
appeal was being transferred to the Board.  In July 2001, the 
veteran submitted pertinent medical evidence to the Board.  
In argument presented on February 12, 2002, the veteran, 
through his representative, expressly declined to waive RO 
consideration of the newly submitted evidence.  Effective 
February 22, 2002, 38 C.F.R. § 20.1304 was amended and the 
option of the veteran to waive RO consideration was removed.  
Board of Veterans' Appeals:  Obtaining Evidence and Curing 
Procedural Defects Without Remanding, 67 Fed. Reg. 3099 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.304).  
Nonetheless, inasmuch as the veteran specifically declined to 
waive RO consideration before the regulatory change, the 
veteran's claim, along with the newly submitted evidence, 
will be remanded to the RO for consideration by the RO in 
accordance with 38 C.F.R. §§ 19.37, 20.1304(c) (2001).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include any 
additional treatment at the VA Medical 
Centers in Richmond, Virginia, and 
Beckley, West Virginia.  Based on his 
response, the RO should attempt to 
procure copies of all records that have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under the Veterans 
Claims Assistance Act of 2000 efforts to 
secure government records must continue 
until it is reasonably certain that the 
records do not exist or that further 
efforts would be futile.  The veteran 
must then be given an opportunity to 
respond.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of his service-connected low back 
disability.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  The examiner must comment upon 
whether there is listing of the whole 
spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of joint space, or abnormal 
mobility on forced motion.  The examiner 
must also state whether the veteran's low 
back disorder involves only the muscles, 
or if it also involves the joint 
structure and nerves.  If there is 
neurological involvement, the examiner 
must comment as to the frequency of any 
neurological symptoms and whether such 
symptoms are compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of involvement.  
Any psychogenic overlay must be carefully 
described and distinguished from any 
organic pathology.

Additionally, the examiner must record 
the range of motion of the lumbosacral 
spine in degrees, and indicate the normal 
range of lumbar motion.  The examiner 
must state to what extent the veteran's 
range of motion deviates from these norms 
(i.e. mild, moderate, severe).  The 
examiner must report the degree of 
limitation on normal functioning of the 
lumbosacral spine caused by pain and 
provide a complete and detailed 
discussion with respect to any weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion.  Rather than 
simply reporting that pain on motion is 
present, the examiner must provide a 
description of the effect, if any, of the 
veteran's pain on the function and 
movement of his lumbosacral spine.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (functional loss may be 
due to pain, supported by adequate 
pathology).  In particular, it must be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of the disability.  The 
examiner must evaluate the range of 
motion of the low back and must determine 
whether flare-ups of the disorder cause 
additional limitation of motion.  If 
feasible, these determinations should be 
expressed in terms of degrees of 
additional loss of range of motion.  If 
prolonged use does not cause weakened 
movement, excess fatigability, or 
incoordination, or if flare-ups do not 
cause any additional loss of range of 
motion, or if any such additional loss of 
range of motion cannot be expressed in 
degrees, then the examiner must so state 
for the record.  

The examiner should be specifically 
requested to render an opinion as to what 
extent the service-connected low back 
disability has rendered the veteran 
unemployable, without regard to 
consideration of non-service-connected 
disabilities or advancing age.

3.  A comprehensive circulatory 
examination should be performed.  All 
indicated studies should be conducted.  
Following the examination, the examiner 
must comment on the nature and extent of 
any edema, stasis pigmentation, eczema, 
and/or ulceration.  Complete reasons and 
bases must accompany any opinion offered.  
Any report prepared should be typed.

The examiner should be specifically 
requested to render an opinion as to what 
extent the service-connected varicose 
veins of the right leg and varicose veins 
of the left leg have rendered the veteran 
unemployable, without regard to non-
service-connected disabilities or 
advancing age.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, corrective 
action is to be taken.   

5. Thereafter, the RO should review the 
veteran's claims of entitlement to an 
increased rating for low back disability 
and bilateral varicose veins under the 
Veterans Claims Assistance Act of 2000.  
If any benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case and they should 
then be given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.  The purpose of this 
remand is to further develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.  

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




